Waterman, P. J. There is nothing in this petition to show when the amount to be paid Sable, who is alleged to have been the original contractor, became due. . It may be inferred that he was not to be fully paid for all done by him until he finished the building, which it is alleged he was to do “on or before the first day of December, 1890;” but when the building was finished is not shown. There is, therefore, nothing shown to excuse the delay in filing the petition, of more than four months from the time the claim was due. The case falls under the provisions of Sec. 47 of the law covering liens. If appellants have lost their lien on the premises, they have lost all claim upon the owner. Whatever sum is unpaid upon the original contract belongs to the original contractor, subject to the claims of those entitled to liens under and by'virtue of such contract, of whom appellants are not.' Sable & Co., owing appellants, may be sued by them, and when a judgment has been obtained against those indebted to appellants, they may proceed against all persons owing their debtors. It is a mistake to assume that whatever may be due under the original contract is a fund held or chargeable in any way with a trust for the benefit of appellants. The decree of the Superior Court dismissing the bill is affirmed. Decree affirmed.